J-A21027-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RONMEL WILLIAMS

                            Appellant                 No. 3342 EDA 2014


               Appeal from the PCRA Order November 10, 2014
                In the Court of Common Pleas of Lehigh County
              Criminal Division at No(s): CP-39-CR-0003755-2009


BEFORE: ALLEN, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                            FILED AUGUST 12, 2015

        Appellant, Ronmel Williams, appeals pro se from the November 10,

2014 order dismissing his pro se “Motion to Correct Patent/Obvious Error

Nunc Pro Tunc”, which the PCRA court treated as a second and untimely

petition pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A.

§§ 9541-9546. After careful consideration, we affirm.

        The procedural history of this case was summarized by a panel of this

Court in a prior appeal, as follows.

                    On June 15, 2010, [Appellant] pled guilty to
              two counts of criminal attempt (homicide). [18
              Pa.C.S.A. § 901.]      The trial court sentenced
              [Appellant], on August 17, 2010, to two concurrent
              prison terms of 15 to 30 years. [Appellant] filed a
              post-sentence Motion, which the trial court denied.
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A21027-15


              [Appellant] timely filed a direct appeal challenging
              the discretionary aspects of his sentence. On May
              11, 2011, this Court denied [Appellant’s] allowance
              of appeal from the discretionary aspects of his
              sentence, concluding that the appeal was frivolous.
              Commonwealth v. Williams, 30 A.3d 535 (Pa.
              Super. 2011) (unpublished memorandum).

                     On May 27, 2011, [Appellant] filed a Petition
              for review, which the trial court denied. On appeal,
              this Court entered a Judgment Order vacating the
              trial court’s Order and remanding the matter. On
              remand, this Court directed that [Appellant’s]
              Petition be considered his first Petition for relief
              under the PCRA and that counsel be appointed to
              represent     [Appellant].     Commonwealth       v.
              Williams, 47 A.3d 1236 (Pa. Super. 2012)
              [(unpublished judgment order)].

                     On remand, the PCRA court appointed Charles
              Banta, Esquire (“Attorney Banta”), to represent
              [Appellant]. Attorney Banta subsequently filed a
              Petition to withdraw as counsel and a no-merit letter
              in accordance with Commonwealth v. Turner, 544
A.2d 927 (Pa. 1988) and Commonwealth v.
              Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).
              After a hearing, the PCRA court granted Attorney
              Banta’s    Petition  to    withdraw,   and   denied
              [Appellant’s] PCRA Petition [on May 11, 2012].
              Thereafter, [Appellant] filed [a] timely appeal [on
              June 8, 2012].

Commonwealth v. Williams, 81 A.3d 992 (Pa. Super. 2013) (unpublished

memorandum, at 1-2).1 In that appeal, Appellant challenged the legality of

____________________________________________
1
  During the pendency of the appeal, Appellant filed a pro se “Motion to
Modify Sentence” on August 23, 2012, as an amendment “to the timely-filed
petition which is already under review.”      Appellant’s Motion to Modify
Sentence, 8/23/12, at 1. The PCRA court denied the motion on September
28, 2012. Appellant filed a notice of appeal from that order on October 25,
2012. By per curiam order filed February 20, 2013, this Court quashed the
(Footnote Continued Next Page)

                                           -2-
J-A21027-15


his sentence and certain discretionary aspects of his sentence. Relative to

his illegality of sentence claim, in an unpublished memorandum filed May 8,

2013, we held the following.

             Our review of the record discloses that [Appellant’s]
             sentence did not exceed the statutory maximum
             sentence for criminal attempt, as set forth at 18
             Pa.C.S.A. § 1102(c).5       [Appellant’s] concurrent
             sentences of 15 to 30 years are within the statutory
             maximum and are, in fact, within the standard range
             of the sentencing guidelines….

             ______________________________
             5
               Section 1102(c) provides that “a person who has
             been convicted of attempt … where serious bodily
             injury results may be sentenced to a term of
             imprisonment which shall be fixed by the court at
             not more than 40 years.” 18 Pa.C.S.A. § 1102(c)
             (emphasis added).

Id. at 3. We also denied Appellant’s remaining claims for relief and affirmed

the PCRA court’s dismissal of Appellant’s PCRA petition. Id. at 4.

      On September 16, 2014, Appellant filed the instant “Motion to Correct

Patent/Obvious Error Nunc Pro Tunc”.              The PCRA court considered the

motion as a second PCRA petition, and on October 8, 2014, issued a notice,

pursuant to Pennsylvania Rule of Criminal Procedure 907, of its intent to

dismiss the petition as, inter alia, being untimely filed.      Appellant filed a

response to the PCRA court’s Rule 907 notice on October 31, 2014.             On

                       _______________________
(Footnote Continued)
appeal as untimely, noting the appeal was properly from the August 17,
2010 judgment of sentence, and the post-sentence motion, being untimely,
did not toll the time to file an appeal. Superior Court Order, 3098 EDA
2012, 2/20/13, at 1.


                                            -3-
J-A21027-15


November 21, 2014, the PCRA court dismissed Appellants petition without a

hearing. Appellant filed a timely notice of appeal on November 21, 2014.2

       Appellant raises the following questions for our review.

              1.    Did [the] trial court err in not holding
              Appellant’s claims in the fashion of an illegal
              sentence claim as opposed to a PCRA claim?

              2.    Did [the] sentencing       court err in sentencing
              Appellant to a 15 to 30          years sentence for an
              attempted homicide where         serious bodily injury []
              was never found clearly          violated [sic] Title 18
              Pa.C.S. [§] 1102(c)?

              3.    Was Appellant illegally sentenced outside of
              the authority of the statute?

Appellant’s Brief at 8.

       In his first issue, Appellant argues the PCRA court erred by addressing

his motion as a PCRA petition and not as a motion invoking inherent power

to correct a sentence. Appellant’s brief at 14-15. “The issue in the case,

whether the trial judge had the authority to correct an alleged sentencing

error, poses a pure question of law.           Accordingly, our scope of review is

plenary and our standard of review is de novo.”               Commonwealth v.

Borrin, 12 A.3d 466, 476 (Pa. Super. 2011) (en banc), affirmed, 80 A.3d
1219 (Pa. 2013).          Specifically, Appellant claims he was sentenced for
____________________________________________
2
  The PCRA court did not order Appellant to file a concise statement of errors
complained of on appeal under Pennsylvania Rule of Appellate Procedure
1925(b). The PCRA court filed a Rule 1925(a) opinion on December 17,
2014, referencing its October 8, 2014 Rule 907 notice as containing its
reasons for dismissing Appellant’s petition.



                                           -4-
J-A21027-15


attempted murder, resulting in serious bodily injury, when the record

reflects no resulting serious bodily injury had been shown.3 Appellant’s brief

at 14-15.     Consequently, Appellant claims his sentence of 15 to 30 years’

incarceration is illegal as exceeding the statutory maximum for the crime of

attempted murder where serious bodily injury did not result. 4 Id. at 12-13.

Accordingly Appellant, citing Commonwealth v. Holmes, 933 A.2d 57 (Pa.

2007), avers his motion was properly addressed to the trial court’s inherent

jurisdiction to correct patently erroneous sentences and is not subject to the

PCRA’s timeliness constraints. Id. at 14-15.




____________________________________________
3
    Section 1102(c) provides as follows.

              (c) Attempt, solicitation and conspiracy.--
              Notwithstanding section 1103(1) (relating to
              sentence of imprisonment for felony), a person who
              has been convicted of attempt[] to commit murder,
              [] where serious bodily injury results may be
              sentenced to a term of imprisonment which shall be
              fixed by the court at not more than 40 years. Where
              serious bodily injury does not result, the person may
              be sentenced to a term of imprisonment which shall
              be fixed by the court at not more than 20 years.

18 Pa.C.S.A. § 1102
4
  Appellant’s argument relative to the grading of his charge and the legality
of his sentence is specious. As noted, this Court affirmed the legality of the
judgement of sentence for attempted murder resulting in serious bodily
harm.     Jackson, supra.       Further, the record clearly evidences that
Appellant pled guilty to the charge as so stated and admitted to the fact that
he shot two victims multiple times with a revolver. N.T., 6/16/10, at 6-7,
12-15.


                                           -5-
J-A21027-15


     In Commonwealth v. Jackson, 30 A.3d 516 (Pa. Super. 2011),

appeal denied, 47 A.3d 845 (Pa. 2012), this Court addressed an identical

claim.   Therein Jackson argued his motion to the trial court to correct a

patent sentencing error was addressed to the trial court’s inherent authority

to correct its orders and was, therefore, not subject to the PCRA’s time

limitations. Id. at 518. Distinguishing Holmes, we held as follows.

                   [T]he PCRA court did not have inherent
            authority to consider Jackson’s petition absent
            statutory jurisdiction under section 9545. Jackson
            contends that in recognizing the “inherent”
            jurisdiction of a trial court to correct obvious errors
            in its sentences, our Supreme Court established an
            open-ended right that could be invoked by any trial
            court, including a PCRA court, at any time. However,
            the cases Jackson cites upholding inherent
            jurisdiction only consider this right in the context of
            jurisdiction to amend orders pursuant to section
            5505. Jurisdiction under section 9545 was not at
            issue because the sentences were corrected within
            one year of the judgment of sentence becoming
            final.

                   Unlike [the companion cases addressed in
            Holmes] Jackson filed his petition years after the
            PCRA filing deadline had expired. Thus, a PCRA
            court would have to overcome two jurisdictional
            hurdles to correct his sentence: section 5505 and
            section 9545. We have not found any decision in
            which our appellate courts have upheld, or in which a
            PCRA court has invoked, inherent jurisdiction absent
            statutory authority under 9545. Nor do we believe
            that a PCRA court could invoke its inherent
            jurisdiction after this deadline.

                  Inherent jurisdiction has been upheld as an
            exception to section 5505 because section 5505 was
            never intended to create a strict jurisdictional
            deadline for correcting orders where there is an

                                     -6-
J-A21027-15


           obvious illegality in the sentence. This intent is
           evident from the plain language of the statute.
           Section 5505 confers on the trial court an affirmative
           right to modify orders within 30 days after its entry if
           there is no appeal, and does not expressly limit this
           authority after the 30–day period has expired.
           Because section 5505 does not directly prohibit a
           court from correcting an order after the deadline, our
           courts have recognized a limited equitable exception
           to the statute that permits a trial court to correct
           obvious illegalities in its sentences that are not
           discovered within the 30–day statutory period.

                  Section 9545 of the PCRA is not amenable to
           such equitable exceptions. Section 9545 expressly
           states that a PCRA petition “shall be filed within one
           year of the date the judgment becomes final” unless
           one of the statutory exceptions is pled and proven.
           Our courts have strictly interpreted this requirement
           as creating a jurisdictional deadline. Further, our
           courts have interpreted jurisdiction under section
           9545 differently than section 5505. Unlike section
           5505, section 9545 does not merely grant a court
           authority to consider a PCRA petition for a limited
           period of time; it acts to divest a court of jurisdiction
           once the filing period has passed. Therefore, when
           the one-year filing deadline of section 9545 has
           expired, and no statutory exception has been pled or
           proven, a PCRA court cannot invoke inherent
           jurisdiction to correct orders, judgments and
           decrees, even if the error is patent and obvious.

Id. at 522-523 (citations and footnotes omitted).

     Instantly, in accordance with the precedent set in Jackson, we

conclude the PCRA court did not err in treating Appellant’s “Motion to Correct

Patent/Obvious Error Nunc Pro Tunc” as a second PCRA petition.               We

proceed to review the PCRA court’s dismissal of Appellant’s PCRA petition.

           Our standard of review of the denial of a PCRA
           petition is limited to examining whether the court’s

                                     -7-
J-A21027-15


            rulings are supported by the evidence of record and
            free of legal error. This Court treats the findings of
            the PCRA court with deference if the record supports
            those findings. It is an appellant’s burden to
            persuade this Court that the PCRA court erred and
            that relief is due.

Commonwealth v. Feliciano, 69 A.3d 1270, 1274-1275 (Pa. Super. 2013)

(citation omitted).

      As alluded to in the previous discussion, the PCRA court determined

that Appellant’s petition was untimely and dismissed it for want of

jurisdiction to review its merits.   “[I]t is well-settled that … a question of

timeliness implicates the jurisdiction of our Court.”     Commonwealth v.

Gandy, 38 A.3d 899, 902 (Pa. Super. 2012) (internal quotation marks and

citation omitted), appeal denied, 49 A.3d 442 (Pa. 2012). “Because these

timeliness requirements are mandatory and jurisdictional in nature, no court

may properly disregard or alter them in order to reach the merits of the

claims raised in a PCRA petition that is filed in an untimely manner.”

Commonwealth v. Lopez, 51 A.3d 195, 196 (Pa. 2012) (internal quotation

marks and citation omitted).     The PCRA “confers no authority upon this

Court to fashion ad hoc equitable exceptions to the PCRA time-bar[.]”

Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011) (citation omitted).

This is to “accord finality to the collateral review process.” Id. “It is well

settled that [a]ny and all PCRA petitions must be filed [in a timely manner]

unless one of three statutory exceptions applies.”        Commonwealth v.

Garcia, 23 A.3d 1059, 1061-1062 (Pa. Super. 2011) (internal quotation

                                      -8-
J-A21027-15


marks and citations omitted), appeal denied, 38 A.3d 823 (Pa. 2012). “We

have repeatedly stated it is the appellant’s burden to allege and prove that

one of the timeliness exceptions applies. Whether Appellant has carried his

burden is a threshold inquiry prior to considering the merits of any claim.”

Commonwealth v. Edmiston, 65 A.3d 339, 346 (Pa. 2013) (citation

omitted), cert. denied, Edmiston v. Pennsylvania, 134 S. Ct. 639 (2013).

     The Act provides for the following possible exceptions to the timeliness

requirement.


           § 9545. Jurisdiction and proceedings

                                      …

           (b) Time for filing petition.—

                  (1) Any petition under this subchapter,
           including a second or subsequent petition, shall be
           [timely] filed … unless the petition alleges and the
           petitioner proves that:

                       (i) the failure to raise the claim
                 previously was the result of interference by
                 government officials with the presentation of
                 the claim in violation of the Constitution or
                 laws of this Commonwealth or the Constitution
                 or laws of the United States;

                       (ii) the facts upon which the claim is
                 predicated were unknown to the petitioner and
                 could not have been ascertained by the
                 exercise of due diligence; or

                       (iii) the right asserted is a constitutional
                 right that was recognized by the Supreme
                 Court of the United States or the Supreme
                 Court of Pennsylvania after the time period

                                    -9-
J-A21027-15


                     provided in this section and has been held by
                     that court to apply retroactively.

                    (2) Any petition invoking an exception
              provided in paragraph (1) shall be filed within 60
              days of the date the claim could have been
              presented.

                                               …

42 Pa.C.S.A. § 9545(b).

       Appellant’s second PCRA is untimely on its face. His sentence became

final on June 10, 2011, 30 days after this Court affirmed the judgment of

sentence and in the absence of Appellant filing a petition for allowance of

appeal with our Supreme Court. See Pa.R.A.P. 1113(a) (stating, “a petition

for allowance of appeal shall be filed with the Prothonotary of the Supreme

Court within 30 days after the entry of the order of the Superior Court …

sought to be reviewed[]”).         Therefore, Appellant had until June 11, 2012,

one year from that date, to file a first or any subsequent PCRA petition. 5

See generally 42 Pa.C.S.A. § 9545(b)(3).           As noted, it is obligatory for

Appellant to plead and prove one of the statutory exceptions to the PCRA’s

timeliness strictures to invoke the PCRA or this Court’s jurisdiction to

consider his petition. See Edmiston, supra. Appellant has not endeavored




____________________________________________
5
  June 10, 2012 fell on a Sunday. Consequently, the final due date for any
PCRA petition in this case became June 11, 2012. See 1 Pa.C.S.A. § 1908
(providing, “[if] the last day of any such period shall fall on Saturday or
Sunday … such day shall be omitted from the computation”).


                                          - 10 -
J-A21027-15


to do so. We therefore conclude the PCRA court correctly determined that it

lacked jurisdiction to consider the merits of Appellant’s petition. See id.

      Based on the foregoing, we conclude the PCRA court properly

dismissed Appellant’s second PCRA petition as untimely filed. Accordingly,

the PCRA court’s November 10, 2014 order is affirmed.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/12/2015




                                    - 11 -